Citation Nr: 1531004	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-31 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing the record was held open for a period of 30 days during which additional evidence was received and associated with the claims file.  Although this newly submitted evidence has not been initially considered by the RO, during the hearing record the Veteran clearly waived initial RO consideration (see pg 2).  38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to nonservice-connected pension.  The RO denied this claim because the medical records, including the report from the April 2009 VA examiner, did not establish the Veteran was permanently and totally disabled due to nonservice-connected disabilities that were not the result of his own willful misconduct.  38 U.S.C.A. § 1521.  However, more recent records reflect the Veteran's disabilities have increased in severity.  For example, although he was noted to walk with a normal gait during his April 2009 VA examination, private records from February 2015 reflect he now requires use of a cane.  Additional recent medical records reflect the Veteran now has glaucoma and peripheral neuropathy, disabilities which were not considered in his April 2009 VA examination.  Therefore, the evidence reflects the Veteran's disabilities have increased in severity.

However, the recent medical records do not provide sufficient information for the Board to determine the level of impairment of the Veteran's current disabilities.  Accordingly, remand is required for a new VA examination to evaluate the level of functional impairment caused by the Veteran's nonservice-connected disabilities.

The Veteran's records also show various diagnoses of feet disorders (corns, bunions, hallux valgus, hammer or claw toes), and he testified the pain he has in his feet affects his ability to stand and work as a brick mason.  The RO did not consider his foot conditions.  Although the severity of his diabetes was considered, 2015 medical records also show diagnosis of peripheral neuropathy. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for examinations to evaluate the nature and severity of his nonservice-connected disabilities, including diabetes with possible peripheral neuropathy, glaucoma, depression, hypertension, and various orthopedic disabilities affecting the knees, hands, and feet. 

The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed. The examiner should comment on the level of functional impairment caused by these disabilities.

2.  Then, readjudicate the appeal considering all evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




